Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26-(r): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ReliaStar Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Michael A. Pignatella and Julie E.
